 


109 HR 1454 IH: To amend the Internal Revenue Code of 1986 to make the credit for increasing research activities permanent.
U.S. House of Representatives
2005-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1454 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2005 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make the credit for increasing research activities permanent. 
 
 
1.Research credit made permanent 
(a)In generalSection 41 of the Internal Revenue Code of 1986 (relating to credit for increasing research activities) is amended by striking subsection (h). 
(b)Conforming amendmentParagraph (1) of section 45C(b) of such Code is amended by striking subparagraph (D). 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2005. 
 
